TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00527-CR
                                      NO. 03-14-00528-CR



                              James Alan Weatherford, Appellant

                                                 v.

                                  The State of Texas, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
 NOS. 14-0874-K368 & 12-0465-K277, HONORABLE RICK J. KENNON, JUDGE PRESIDING



                                            ORDER

PER CURIAM

                In each of the above causes, appellant’s brief was first due on December 29, 2014.

Appellant’s counsel has now filed her third motion for extension of time to file appellant’s

brief, seeking an extension until May 21, 2015. We grant the motion and ORDER counsel to file

appellant’s brief no later than the following Monday, June 1, 2015. No further extensions will be

granted. If appellant fails to file a brief by the deadline, a hearing before the district court will

be ordered.1

                It is ordered on May 8, 2015.



Before Justices Puryear, Pemberton, and Bourland

Do Not Publish


       1
           See Tex. R. App. P. 38.8(b).